Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 4 February 2022 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim (and containing the informalities as below), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 would qualify for rejoinder if claims 8 or 10 are incorporated into the independent claim (claim 20 presents the same limitations as claim 10).  

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Independent claim 1 recites “flexicoke.”  The Office recognizes that, in the Specification, Applicant provides a special definition for this term, stating “As used herein, the term “flexicoke” refers to the solid concentrated carbon material produced from FLEXICOKING™. The term “FLEXICOKING™” refers to a thermal cracking process utilizing fluidized solids and gasification for the conversion of heavy, low-grade hydrocarbon feeds into lighter hydrocarbon products (e.g., upgraded, more valuable hydrocarbons)” ([0026]) and “Flexicoke is produced from a modified variation of fluid coking, termed FLEXICOKING™ (trademark of ExxonMobil Research and Engineering Company (“ExxonMobil”)). FLEXICOKING™ is based on fluidized bed technology uses a reactor, a heater, and a gasifier. The FLEXICOKING™ process is described in greater detail below” ([0023]).  Accordingly, for ease of reading by the casual reader, claim 1 should include this definition (e.g., “proppant particulates composed of flexicoke material, wherein “flexicoke material” is defined as a solid concentrated carbon material produced by a fluidized bed coking process using a reactor, a heater, and a gasifier”).  Claims 2-10 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Varadaraj (2001/0001308).
Regarding independent claim 1, Varadaraj discloses A fracturing fluid (abstract “forming a solid carbonaceous material into a pumpable fluid by combining the solid with an aqueous treatment solution”) comprising: 
a carrier fluid ([0025] “The treatment solution contains water”); and 
proppant particulates composed of flexicoke material ([0034] “A Flexicoke specimen coke was used "as received" from a refinery Flexicoker unit. Sieving the coke resulted in the removal of coke , wherein “flexicoke material” is defined as a solid concentrated carbon material produced by a fluidized bed coking process using a reactor, a heater, and a gasifier (i.e., by virtue of being taken from a Flexicoker unit).
When reading the preamble in the context of the entire claim, the recitation “fracturing” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, the Office observes that it appears “a fracturing fluid” would be indistinguishable from Varadaraj’s fluid comprising 60 wt% flexicoke, 40 wt% water, and 12.5 ppm xanthan polymer ([0034]).  
Regarding claim 9, Varadaraj discloses wherein the carrier fluid is an aqueous carrier fluid ([0025] “The treatment solution contains water”).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Varadaraj as in claim 1.
Regarding claim 2-5, the Office recognizes that Applicant discloses these properties as being inherent to flexicoke particulates (Specification, [0042]-[0052]).  Accordingly, by virtue of providing particles taken from a refinery Flexicoke unit, Varadaraj inherently or implicitly discloses:
(claim 2) wherein the proppant particulates have a bulk density of less than about 1.0 g/cm3
(claim 3) wherein the proppant particulates have an apparent density in the range of about 1.0 g/cm3 to about 2.0 g/cm3; and/or
(claim 4) wherein the flexicoke proppant particulates have one or more of (a) a carbon content of about 85 wt% to about 99 wt%, (b) a weight ratio of carbon to hydrogen of about 80:1 to about 98:1, (c) an impurities content of about 1 wt% to about 15 wt%, (d) a sulfur content of about 0 wt% to about 5 wt%, (e) a nitrogen content of about 0 wt% to about 3 wt%; and (f) a combined vanadium and nickel content of about 3000 ppm to about 45,000 ppm; and/or
(claim 5) wherein the proppant particulates have a crush strength of about 3000 psi to about 12,000 psi.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC § 102 and § 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102."  See MPEP 2112 (III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claims 6 and 7, Varadaraj discloses “A Flexicoke specimen coke was used "as received" from a refinery Flexicoker unit. Sieving the coke resulted in the removal of coke particles larger than 177 microns […] a treatment solution containing 60 wt % coke, 40 wt % water, 12.5 ppm xanthan polymer” ([0034]).  
dmed- = 178µm) and EX3 (dmed- = 106µm) as having sphericity of 0.6 and roundness of 0.6-0.7 (Table 4).  There also appears to exist a trend disclosed by Applicant wherein smaller particles of flexicoke tend to be rounder (Table 4), likely due to the nature of the flexicoke process.  Accordingly, by providing the same size and condition of flexicoke, Varadaraj inherently or implicitly discloses:
(claim 6) wherein the proppant particulates have a Krumbein roundness value of ≥ 0.6; and/or
(claim 7) wherein the proppant particulates have a Krumbein sphericity of ≥ 0.6.
For example, Varadaraj appears to subject the same flexicoke particles to the same process.  Accordingly, it appears this should provide identical products as those disclosed.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as the trend disclosed by Applicant suggests that the smaller the particles in Varadaraj, the rounder they are (and that the particles would be ~0.6 sphericity regardless of size). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to D’Elia (2009/0283447) (cited by Applicant) discloses gasification of pet-coke (abstract).  However, it appears this reference fails to form coke after the gasification, and thus there appears to be no flexicoke disclosed or taught by this reference.
The reference to Frohs (2011/0082033) provides evidence that flexicoke is naturally spherical, stating “An alternative to a coke from acetylene synthesis are the spheroid coke particles from the fluid/flexicoking process” ([0028]). 
The reference to Hocking (2014/0096952) (cited by Applicant) discloses injecting a fluid with proppant such as petroleum coke ([0056]).  However, this reference fails to disclose or teach flexicoke, as claimed. 
The reference to Öttinger (2018/0339946) provides evidence that flexicoke is naturally spherical, stating ““fluid coking” or “flexi coking” is used, both of which typically take place in a continuous fluidised bed, which leads to largely spherical particles” ([0016]). 
The NPL reference to Labus (“The concept of coke based proppants for coal bed fracturing”; IOP Conf. Ser.: Earth Environ. Sci.; Vol. 261, 2019) (cited by Applicant) discloses using coke based proppant in fracturing, but this reference uses “cokes received from coking plants” (2.) and fails to recognize any difference between petroleum coke, fluid coke, or the claimed flexicoke.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674